Title: From Alexander Hamilton to Thomas Jefferson, 26 December 1792
From: Hamilton, Alexander
To: Jefferson, Thomas



Treasury DepartmentDecr 26 1792
Sir

I beg leave to suggest, that it would be useful for the Consuls of the United States, every where to be possessed of the Laws of the U States respecting Commerce & Navigation—giving it as a standing instruction, to make known in the best manner possible, in the parts where they reside those regulations, which are necessary to be complied with abroad by Merchants, & the Owners & Masters of Ships.
Prohibitions and penalties in some cases exist as in the 10th & 13th Sections of the Act concerning the duties on spirits distilled within the united States: an ignorance of which is experienced to be a source of embarrassment & in some instances of expence & vexation to foreign Merchants and Navigators.
It would also be of use in the operations of the Treasury if our Consuls in France were directed to transmit, by every opportunity the state of exchange between their respective places of residence and London & Amsterdam and the current difference between specie & assignats: this has reference particularly to the execution of the 17th Section of the Act entitled “an Act for raising a further Sum of money for the protection of the frontiers.”
I have the honour to be   very respectfully   sir   your Obed Servt

Alex Hamilton
The Secretary of State

 